Case 1:18-md-02824-WJ Document 884-3 Filed 10/26/20 Page 1 of 6




         Exhibit C
            Case 1:18-md-02824-WJ Document 884-3 Filed 10/26/20 Page 2 of 6


                                                                                  Page 1
                  MULTI-DISTRICT LITIGATION




         IN RE: GOLD KING MINE RELEASE IN SAN
         JUAN COUNTY, COLORADO, ON AUGUST 5,
         2015.

                        NO: 1:18-MD-02824-WJ




         TELEPHONIC HEARING AND STATUS CONFERENCE PURSUANT TO
               RULE 16(c)(2)(F) and (L)
                 June 26, 2020
                  12:00 p.m.
                421 Gold, Southwest
               Albuquerque, New Mexico




         BEFORE: HONORABLE ALAN C. TORGERSON, SPECIAL MASTER




         REPORTED BY: Mary Abernathy Seal, RDR, CRR, NM CCR 69
              Bean & Associates, Inc.
              Professional Court Reporting Service
              201 Third Street, Northwest, Suite 1630
              Albuquerque, New Mexico 87102



         (3812N) MAS


info@litsupport.com                  BEAN & ASSOCIATES, INC.                  505-843-9494
                          201 Third St. NW, Ste. 1630, Albuquerque NM 87102
            Case 1:18-md-02824-WJ Document 884-3 Filed 10/26/20 Page 3 of 6
                                                                                                      4 (Pages 10 to 13)
                                                    Page 10                                                     Page 12
   1    originally drafted. It asks us purely to interpret      1   documents in response to our request was the
   2    what a regulation is, that it's an OSHA reg that's      2   New Mexico Environment Department, as they brought
   3    applicable to employers for protection of employees.    3   their action on behalf of the New Mexico
   4           We raised the fact that this doesn't even        4   Environmental Department, and that any other agency
   5    nominally try to incorporate facts. The law is very     5   or any other state entity not be compelled through
   6    clear that a request for admission can't just call      6   the litigation to provide documents, but they would
   7    for a pure legal conclusion, so what they have done     7   endeavor to reach, you know, memorandums of
   8    now is they've inserted the words "applicable to        8   understanding or voluntary agreements with these
   9    employers, quote, 'at the Gold King Mine in 2014 and    9   other entities to get us documents.
  10    2015' for protection of their employees from hazards   10           And so that continues to be their
  11    associated with water accumulation."                   11   position. For example, recently we have sought to
  12           So we may be able to -- you know, whether       12   get some data on studies that professors at
  13    that actually changes anything and actually means      13   New Mexico universities have done as part of the
  14    that by nominally incorporating the words "Gold King   14   WRRI conference, and so we're trying to get those
  15    Mine" changes it from a pure legal conclusion to one   15   voluntarily, because their position is that the
  16    that asks for facts we're still analyzing and          16   New Mexico Environmental Department is the only
  17    considering. But we will get our response to them      17   party that can be compelled to respond to our
  18    by July 1.                                             18   discovery. Well, we wanted to ask a request for
  19           SPECIAL MASTER TORGERSON: All right.            19   admission because that has consequences for who can
  20    Well, it doesn't sound like you're going to be able    20   recover damages or who has standing to recover
  21    to resolve everything. So rather than pushing this     21   damages, and so we asked very simple requests for
  22    issue down the road, if you can't resolve all of the   22   admission. For example, "Please admit that this
  23    issues with respect to what Mr. Bain has requested     23   action is being brought on behalf of the New Mexico
  24    we put on the agenda as items A and B by July 8 or     24   Environmental Department." They denied it.
  25    saying you can't by July 1, in either event, I want    25           Another request for admission was:

                                                    Page 11                                                     Page 13
   1    the Government to file their motions by July 15th,      1   "New Mexico has not brought this action on its own
   2    and the Sovereign Plaintiffs can respond according      2   behalf." They deny that.
   3    to the applicable rules.                                3           So they're trying to have it both ways.
   4            All right. Item C. New Mexico                   4   They're trying to limit it to the New Mexico
   5    Environment Department's failure to respond to          5   Environmental Department for purposes of responding
   6    requests to admit that New Mexico Environment           6   to discovery, but for purposes of standing to
   7    Department is the only New Mexico government party      7   recover damages, they're trying to include the
   8    in this litigation and that the State of New Mexico     8   entire state.
   9    is not a party on its own behalf despite taking the     9           So this is -- you know, and they responded
  10    position that New Mexico Environment Department is     10   to us, "Well, no, you said in the caption,
  11    the only state agency that can be compelled to         11   'New Mexico on behalf of the New Mexico
  12    respond to discovery requests in this litigation as    12   Environmental Department,'" and find that that meets
  13    a party.                                               13   both entities. But they sued us in other
  14            Now, I remember we had a discussion about      14   litigation, including the District of New Mexico,
  15    this some time ago, and apparently that's still an     15   and they clearly distinctively identify the State of
  16    issue in the Government's viewpoint. So who wants      16   New Mexico and the New Mexico Environmental
  17    to address this one, Mr. Bain?                         17   Department, except for Plaintiffs in that
  18            MR. BAIN: I'll address it, Your Honor.         18   litigation. So for whatever reason, they are trying
  19    So who the party is for New Mexico in this             19   to limit it for purposes of discovery, but they're
  20    litigation has consequences both for discovery, as     20   not trying to live with the consequences of that for
  21    to who is compelled to respond, but also has           21   purposes of standing and other things in this
  22    consequences for standing to recover damages. And      22   litigation by responding to our requests for
  23    you know, as you will recall, New Mexico took the      23   admissions as they should, given prior
  24    position in response to our discovery request that     24   representations they have made to this Court.
  25    the only party that could be compelled to produce      25           SPECIAL MASTER TORGERSON: Thank you.


info@litsupport.com                         BEAN & ASSOCIATES, INC.                                         505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
             Case 1:18-md-02824-WJ Document 884-3 Filed 10/26/20 Page 4 of 6
                                                                                                      5 (Pages 14 to 17)
                                                    Page 14                                                     Page 16
   1   Before I hear a response from the State of               1   Environment Department, then we can have that
   2   New Mexico, Mr. Bain, when -- I don't recall             2   conversation; and again, that's a standing issue.
   3   specifically, but I'm sure you must have filed a         3   But when we get to discovery obligations, which is
   4   motion to dismiss. Was this issue addressed in your      4   why we're before Your Honor today, the issue that he
   5   motion to dismiss about whether or not New Mexico        5   does not like is the duality of the state's
   6   Environmental Department was the proper party or had     6   executive branches, meaning that the attorney
   7   standing to sue on behalf of the State of                7   general is independently elected from the governor.
   8   New Mexico?                                              8   And in actions brought by the state attorney
   9          MR. BAIN: We have not done that, but we           9   general, other state agencies are not parties to the
  10   are anticipating doing that, and that might be the      10   action unless they're specifically requested to be
  11   relief that we're seeking.                              11   part, which is what happened here. But the attorney
  12          SPECIAL MASTER TORGERSON: All right.             12   general is the only entity that can bring an action
  13          Mr. Gilmour, do you want to respond on           13   on behalf of the entire state. You know, the
  14   behalf of the State of New Mexico?                      14   attorney general is not subject to discipline or
  15          MR. GILMOUR: Yes, Your Honor. Can you            15   removal by the governor, and it brings the suit
  16   hear me?                                                16   under its own authority.
  17          SPECIAL MASTER TORGERSON: Yes.                   17          So here, you know, the issue is that the
  18          MR. GILMOUR: I need to apologize. I was          18   United States wants the attorney general to be
  19   having technical difficulties with my phone and had     19   responsible and somehow be able to compel discovery
  20   to drop off and redial in, so I missed the beginning    20   obligations from another independently elected part
  21   of Mr. Bain's argument. But based upon our meet and     21   of the executive authority, namely, the governor.
  22   confers and what I heard at the end, I think I heard    22   And the attorney general simply does not have that
  23   it sufficiently to respond.                             23   ability. What it does have the ability to do, and
  24          SPECIAL MASTER TORGERSON: Well, basically        24   what I have explained to the United States, is that
  25   he said that this issue has consequences for            25   the Environment Department, as a named party, will

                                                    Page 15                                                     Page 17
   1    discovery and for standing, and they're upset that      1   produce any and all information that is relevant and
   2    you only want to respond on behalf of the New Mexico    2   subject to the requests that is within its care,
   3    Environment Department, and you'll try to get           3   custody, or control because it is a party to this
   4    cooperation from other departments and agencies.        4   litigation.
   5    And then he said the standing issue relates to          5           We've also agreed to a stipulated order
   6    whether or not the State, through the New Mexico        6   that Your Honor signed that we would go to a number
   7    Environment Department, can recover damages.            7   of other agencies identified by the United States,
   8           MR. GILMOUR: Yes, sir. And you have              8   including Taxation and Revenue, the Department of
   9    identified the exact issue, Your Honor, which is        9   Tourism, the Department of Agriculture, the
  10    he's conflating discovery obligations with issues of   10   New Mexico Energy, Minerals and Natural Resources,
  11    standing. Standing is not at issue right now. What     11   Department of Abandoned Mine Land Program, and the
  12    we're dealing with is discovery obligations and the    12   Department of Game and Fish. Those were the
  13    complaint, despite Mr. Bain's recitation, is not       13   entities they wanted us to go to. We have gone to
  14    just in the caption; it is identified in paragraph     14   them, we have collected information, we have
  15    13 of the party section that the plaintiff, the        15   produced information, and we are continuing to do
  16    State of New Mexico, on behalf of NMED has authority   16   so. But we can't compel them to do it. We are
  17    to bring a lawsuit and is the proper party.            17   doing it by agreement between the attorney general
  18           Now, what's been difficult with the RFAs        18   and the secretaries of those agencies.
  19    is that they're trying to (unintelligible) by saying   19           If the United States wants to compel those
  20    the only -- admit that the only Government agency is   20   agencies, the United States needs to serve a
  21    the Environment Department. Well, that's not true.     21   subpoena upon those agencies. But what is
  22    The State of New Mexico is the plaintiff as well as    22   frustrating is: Mr. Bain is making an issue where
  23    the Environment Department.                            23   there isn't one. We are comporting with all of our
  24           If he wants an admission that identifies        24   discovery obligations. We are producing everything
  25    both the State as an entirety, as well as the          25   from the Environment Department as we were required


info@litsupport.com                         BEAN & ASSOCIATES, INC.                                         505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
             Case 1:18-md-02824-WJ Document 884-3 Filed 10/26/20 Page 5 of 6
                                                                                                      6 (Pages 18 to 21)
                                                    Page 18                                                     Page 20
   1    to do, and we've gone to these agencies and, through    1   deal with.
   2    agreement, obtained and are producing and continuing    2           MR. GILMOUR: Yes, Your Honor, in a
   3    to produce all the information that the United          3   nutshell.
   4    States requests.                                        4           SPECIAL MASTER TORGERSON: All right.
   5           So it's somewhat frustrating that we're          5   Mr. Bain.
   6    here on a motion to compel when we're doing exactly     6           MR. BAIN: Yes, Your Honor. And, you
   7    what the United States wants. And as Your Honor         7   know, if what Mr. Gilmour is saying is when the
   8    stated, if they want to file a motion                   8   State of New Mexico sues on its own behalf, it
   9    (unintelligible) on standing, that's a completely       9   doesn't have an obligation to turn over relevant
  10    separate issue, and they're entitled to do that.       10   evidence from agencies within the state, I would
  11    But the way they have drafted these RFAs are to        11   like to see that authority because I just can't
  12    paint us into a corner, and as drafted, they are       12   believe that's true, having represented the
  13    simply incorrect, and hence why they have been         13   Government, the United States Government, for a very
  14    denied.                                                14   long time.
  15           SPECIAL MASTER TORGERSON: Okay. So let          15           And I'll also reference Your Honor to the
  16    me ask a follow-up question, because I'm trying to     16   litigation in your district which is State of
  17    determine whether or not your position is              17   New Mexico versus United States, caption number
  18    inconsistent. Because you have now said in             18   6:19-CV-00178, and it's captioned State of
  19    paragraph 13 of your most recent complaint that the    19   New Mexico ex rel Hector Balderas, AG, and
  20    State of New Mexico is a party as well as the          20   New Mexico Environmental Department. Each plaintiff
  21    New Mexico Environmental Department; and if the        21   is set out in a separate paragraph. Here there's
  22    State of New Mexico is a party, wouldn't the State     22   one paragraph: New Mexico on behalf of New Mexico
  23    of New Mexico have to respond on behalf of these       23   Environmental Department. Based on that, they have
  24    other entities or agencies or departments?             24   taken the position in this litigation, Mr. Gilmour
  25           MR. GILMOUR: No, Your Honor, not unless         25   has represented to you previously on October 31,


                                                    Page 19                                                     Page 21
   1   the information is in the care, custody, or control      1   2019, and November 13, 2019, that the case is being
   2   of the attorney general.                                 2   brought on behalf of the New Mexico Environmental
   3           SPECIAL MASTER TORGERSON: Okay. So let           3   Department. You asked him in November why did the
   4   me ask you -- and then I'll give a chance for            4   State of New Mexico rather than the State of --
   5   Mr. Bain to respond -- you have said, and we've          5   New Mexico Environmental Department sue, and Gilmour
   6   discussed this before, that you have entered into        6   responded, "The agency is the one identified by the
   7   this agreement and that the other departments and        7   State to be in charge of mediation, restoration, and
   8   agencies have been cooperative, and you have been        8   any and all damages that flow from that."
   9   providing documents. Has there been an issue raised      9          So we will file a motion to dismiss based
  10   about whether or not the documents that you have        10   on standing. But if it comes out that the State of
  11   provided are sufficient, or other discovery that may    11   New Mexico somehow is a party, they have been
  12   have been requested is not sufficient for some          12   operating under, my opinion, a false basis for
  13   reason? Or is it just an issue of who to compel?        13   responding to requests for discovery, that only this
  14           MR. GILMOUR: Your Honor, the only issue         14   one agency can be compelled to produce documents to
  15   that I'm aware of -- and I defer to my colleagues,      15   us, and that all other information from the State
  16   Ms. Rowenko and Mr. Homer, as they have been closer     16   has to be produced through some type of memorandum
  17   to it than I have. The only issue that I am aware       17   of understanding or agreement. And as I mentioned
  18   of is related to the abandoned mine land program,       18   before, we're trying to get information now from
  19   which is being continued to meet and confer and         19   University professors that -- you know, we're trying
  20   discuss regarding.                                      20   to work it out with them, but it's not something
  21           SPECIAL MASTER TORGERSON: Okay. Well, so        21   that they're willing or think that they have an
  22   your position is: You have responded to the request     22   obligation to produce because New Mexico is a party
  23   for admission, and it is what it is; and if Mr. Bain    23   in this case.
  24   wants to pursue this issue of standing, that's a        24          SPECIAL MASTER TORGERSON: All right.
  25   separate issue from the discovery issues that I'm to    25   Well, I'm not familiar with --


info@litsupport.com                         BEAN & ASSOCIATES, INC.                                         505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
Case 1:18-md-02824-WJ Document 884-3 Filed 10/26/20 Page 6 of 6
